Citation Nr: 1033255	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 10 percent for nephritis 
glomeruli.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to September 
1951.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2006 (of which 
the Veteran was notified in January 2007) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleged in his substantive appeal received in August 
2008 that his November 2006 VA examination was cursory and 
inadequate.  The November 2006 VA examination report was not 
associated with the claims file until October 2009, after the 
December 2006 rating decision was issued.  Further, the November 
2006 VA examination was accomplished without the claims file, 
which includes a considerable amount of medical documentation.  

The Veteran also contends that his disability has worsened since 
November 2006 and requested that a new VA examination with an 
appropriate specialist be scheduled to assess the current 
severity of the Veteran's condition.  

For these reasons, a new VA examination must be scheduled that 
includes a review of the Veteran's claims file and evaluates the 
current severity of the Veteran's condition.  See VAOPGCPREC 11-
95 (VA examination required in increased rating claim where 
Veteran asserts condition worsened since most recent VA 
examination); 38 C.F.R. § 4.2 (interpretation of examination 
reports in light of whole recorded history).
 


In October 2009, the Veteran cited  reported four months of 
hospitalization at Walter Reed Army Hospital in 1952, shortly 
after he was discharged from active service.  The claims file 
does not contain these records.  As the Veteran has identified 
these records as relevant to ascertaining his current residuals 
of service-connected kidney disease, they must be sought for 
purposes of his current claim, as well as any additional records 
that may be relevant to his claim.  See 38 U.S.C.A. § 5103A(a)-
(c).

The record on appeal raises the matter of whether bilateral renal 
cysts found on the Veteran's kidneys in November 2006 are part 
of, or attributable to his nephritis glomueruli. The Veteran 
specifically discussed his kidney cysts in his October 2009 
statement, and the Veteran's representative questioned whether 
the kidney cysts reflected a worsening of the Veteran's service-
connected disability in an August 2010 Informal Hearing 
Presentation.  

The November 2006 VA examiner opined without explanation that the 
renal cysts were not caused by the glomerulonephritis.  The 
examiner also noted that the Veteran had proteinuria "documented 
in the urination" but did not explain the significance of this 
finding.  On remand the VA examiner must address these matters.  
See 38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for kidney disability for the 
period from October 2005 (one year prior to the 
date of the claim on appeal for an increased 
rating) forward, or are in his view otherwise 
relevant to his current claim for a higher 
rating for kidney disability.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO must obtain records from 
each health care provider the Veteran 
identifies that have not been previously 
obtained and associated with the claims file.  

(b) The records sought must include those 
pertaining to a four-month period of 
hospitalization at Walter Reed Army Hospital 
in 1952, as referenced in a statement 
received from the Veteran in October 2009.

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.
  
2.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, shall 
schedule the Veteran for a VA examination by a 
physician with appropriate expertise. The 
purpose of the examination is to determine the 
current severity of the Veteran's service-
connected nephritis glomeruli or any residuals 
of nephritis glomeruli.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must report all current 
manifestations or residuals of the 
Veteran's service-connected nephritis 
glomeruli.  

(i) The examiner must indicate whether 
there is proteinuria, edema, albuminuria, 
excess BUN or creatinine, or any voiding 
dysfunction, found to be present, and 
provide an opinion as to whether any such 
condition is related to the Veteran's 
service-connected nephritis glomeruli.  

(ii) The examiner must also indicate 
whether and if so the  extent to which 
the Veteran has any hypertension or 
generalized poor health, lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion attributable to 
service-connected nephritis glomeruli.  

(iii) The examiner must also indicate 
whether the Veteran's renal cysts are 
attributable to, part and parcel of, 
aggravated by, or in any way represent a 
worsening of the Veteran's service-
connected nephritis glomeruli.  

(d) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  

(e) The examiner is to specifically address 
in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine the current 
severity of the Veteran's service-connected 
nephritis glomeruli or any residuals of 
nephritis glomeruli.

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

